United States Court of Appeals
                                 For the First Circuit


No. 15-1542


                                       UNITED STATES,

                                             Appellee,

                                                 v.

                                 JOSEPH BURHOE, a/k/a Jo Jo,

                                      Defendant, Appellant.


No. 15-1612

                                       UNITED STATES,

                                             Appellee,

                                                 v.

                                         JOHN PERRY,

                                      Defendant, Appellant.


                                             Before
                                 Torruella, Kayatta, and Barron,
                                         Circuit Judges.

                                     ORDER OF COURT
                                  Entered: December 21, 2017

         The government's petition for panel rehearing, filed November 20, 2017, is denied. We
clarify that our opinion issued on September 8, 2017 does not address the merits of "the alternative
legal theory that if the pursuit of unwanted and superfluous work were a legitimate labor objective
(as we hold in this appeal), then force, violence, or fear (including fear of economic loss) may not
be used to obtain that objective," because the government waived that theory. United States v.
Burhoe, 871 F.3d 1, 21 n.17 (1st Cir. 2017).
                                                                     By the Court:
                                                                     /s/ Margaret Carter, Clerk


cc:
Hon. Denise Jefferson Casper
Robert Farrell, Clerk, United States District Court for the District of Massachusetts
Miriam Conrad
Judith H. Mizner
Joseph Burhoe
Christine DeMaso
Timothy E. Moran
Susan G. Winkler
Dina Michael Chaitowitz
Laura Jean Kaplan
Randall Ernest Kromm
Ross Brandon Goldman
Matthew D. Thompson
Thomas J. Butters
Michael R. Schneider
Jeffrey Harris




                                               -2-